                              Case MDL No. 3004 Document 45-3 Filed 04/22/21 Page 1 of 44
CM/ECF - U.S. District Court:ilsd                                                                                        4/22/21, 4:50 PM



                                                 U.S. District Court
                                      Southern District of Illinois (East St. Louis)
                                     CIVIL DOCKET FOR CASE #: 3:21-cv-00406


 Pratt v. Syngenta Crop Protection LLC et al                                            Date Filed: 04/22/2021
 Assigned to:                                                                           Jury Demand: Plaintiff
 Cause: 28:1332 Diversity-Personal Injury                                               Nature of Suit: 365 Personal Inj. Prod.
                                                                                        Liability
                                                                                        Jurisdiction: Diversity
 Plaintiff
 Ellis Pratt                                                              represented by Randall P. Ewing , Jr.
                                                                                         Korein Tillery - St. Louis
                                                                                         One U.S. Bank Plaza
                                                                                         505 North 7th Street
                                                                                         Suite 3600
                                                                                         St. Louis, MO 63101-1625
                                                                                         314-241-4844
                                                                                         Fax: 314-241-3525
                                                                                         Email: rewing@koreintillery.com
                                                                                         ATTORNEY TO BE NOTICED


 V.
 Defendant
 Syngenta Crop Protection LLC
 Defendant
 Syngenta AG

 Defendant
 Chevron U.S.A. Inc.


  Date Filed              # Docket Text
  04/22/2021              1 COMPLAINT against All Defendants ( Filing fee $ 402 receipt number 0754-4461446.),
                            filed by Ellis Pratt. (Attachments: # 1 Civil Cover Sheet Civil Cover Sheet, # 2 Summons
                            Summons Syngenta AG, # 3 Summons Summons Syngenta Crop Protection, # 4
                            Summons Summons Chevron USA)(Ewing, Randall) (Entered: 04/22/2021)



                                                          PACER Service Center

https://ecf.ilsd.uscourts.gov/cgi-bin/DktRpt.pl?718236534059214-L_1_0-1                                                       Page 1 of 2
                              Case MDL No. 3004 Document 45-3 Filed 04/22/21 Page 2 of 44
CM/ECF - U.S. District Court:ilsd                                                                         4/22/21, 4:50 PM



                                                               Transaction Receipt
                                                                  04/22/2021 16:50:12
                                    PACER
                                                      wglawfirm:2710466:5875975 Client Code: 569831
                                    Login:
                                                                                   Search      3:21-cv-
                                    Description:      Docket Report
                                                                                   Criteria:   00406
                                    Billable
                                                      1                            Cost:       0.10
                                    Pages:




https://ecf.ilsd.uscourts.gov/cgi-bin/DktRpt.pl?718236534059214-L_1_0-1                                        Page 2 of 2
     CaseCase
          3:21-cv-00406
               MDL No. 3004
                         Document
                             Document
                                  1 Filed
                                      45-304/22/21
                                            Filed 04/22/21
                                                    Page 1 of
                                                           Page
                                                              42 3Page
                                                                   of 44ID #1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ILLINOIS

ELLIS PRATT,                     )
                                 )
                   Plaintiff,    )
                                 )                  Case No.:
      v.                         )
                                 )                  JURY TRIAL DEMANDED
SYNGENTA CROP PROTECTION, LLC. ; )
SYNGENTA AG; and                 )
CHEVRON U.S.A., INC.;            )
                                 )
                   Defendants.   )

                                        COMPLAINT

       Plaintiff, ELLIS PRATT, brings this Complaint for damages against Defendants

Syngenta Crop Protection, LLC; Syngenta AG; and Chevron U.S.A., Inc., and alleges:

                                     Nature of the Case

       1.     This case arises out of Defendants’ wrongful conduct in connection with the

design, development, manufacture, testing, packaging, promoting, marketing,

advertising, distribution, and sale of paraquat dichloride, also known as paraquat

methosulfate (“Paraquat”), the active ingredient in herbicide products that cause

Parkinson’s disease and renal disease. As such, Paraquat is dangerous to human health

and unfit to be marketed and sold in commerce, particularly without proper warnings

and directions as to the dangers associated with its use. Plaintiff was exposed to Paraquat

for a sustained period of time and suffered permanent physical injury as a result thereof.

                                            Parties

       2.     Plaintiff is a natural person and at all relevant times was a resident and

citizen of the State of Illinois. Plaintiff brings this action for personal injuries sustained by
                                               1
     CaseCase
          3:21-cv-00406
               MDL No. 3004
                         Document
                             Document
                                  1 Filed
                                      45-304/22/21
                                            Filed 04/22/21
                                                    Page 2 of
                                                           Page
                                                              42 4Page
                                                                   of 44ID #2




exposure to the active ingredient Paraquat in Defendants’ Paraquat products.

       3.     Defendant Syngenta Crop Protection, LLC (“SCP”) is a Delaware limited

liability company with its principal place of business in at 410 South Swing Road,

Greensboro, North Carolina 27409-2012. SCP is a subsidiary of Syngenta Seeds.

       4.     SCP advertises, promotes, markets, sells, and distributes Paraquat and

other herbicides and pesticides to distributors, dealers, applicators, and farmers,

including in the State of Illinois.

       5.     Defendant Syngenta AG is a corporation organized and existing under the

laws of Switzerland with its principal place of business at Schwarzwaldallee 215, 4058

Basel-Stadt, Switzerland. Syngenta AG was formed in 2000 as a result of the merger of

Novartis Agribusiness and Zeneca Agrochemicals. Syngenta AG was a publicly traded

company on the Swiss stock exchange; American Depositary Receipts for Syngenta AG

were traded on the New York Stock Exchange until it was acquired by ChemChina, a

Chinese state-owned entity, in 2017. It has since been de-listed. On information and belief,

Syngenta AG continues to operate as a separate unit of ChemChina. Syngenta AG wholly

owns, through its ownership of Syngenta Seeds, SCP.

       6.     Syngenta AG represents itself as a global company. According to

Syngenta’s website, Syngenta AG’s Board of Directors “has full and effective control of

the company and holds ultimate responsibility for the company strategy.”

       7.     One or more members of Syngenta AG’s Board of Directors or the Executive

Committee established by the Board of Directors also serve as member(s) of the Board of

Directors of SCP and/or Syngenta Seeds.

                                             2
     CaseCase
          3:21-cv-00406
               MDL No. 3004
                         Document
                             Document
                                  1 Filed
                                      45-304/22/21
                                            Filed 04/22/21
                                                    Page 3 of
                                                           Page
                                                              42 5Page
                                                                   of 44ID #3




       8.      Syngenta AG’s Executive Committee formulates and coordinates the global

strategy for Syngenta businesses, and maintains central corporate policies requiring

Syngenta subsidiaries, including SCP, to operate under the general guidance of the

Syngenta group control.

       9.      Employees of the Syngenta group as a whole maintain reporting

relationships that are not defined by legal, corporate relationships, but in fact cross those

corporate lines.

       10.     SCP is subject to additional oversight that requires it to seek approval for

certain decisions from higher levels within the functional reporting structure -- including,

in some instances, Syngenta AG. SCP’s appointments of senior management personnel

also may require, in some instances, approval from individuals or governing bodies that

are higher than SCP’s board of directors.

       11.     Also, Syngenta AG maintains a central global finance function that governs

SCP, which requires SCP to function under the Syngenta AG umbrella and not

independently.

       12.     In addition, SCP regularly refers to itself as “Syngenta,” with no further

description.

       13.     Chevron U.S.A., Inc. (“CUSA”) is a Pennsylvania corporation with its

principal place of business in San Ramon, California.

                                 Jurisdiction and Venue

       14.     This Court has personal jurisdiction over SCP because SCP transacts

business in the Southern District of Illinois and is a corporation doing business within the

                                             3
     CaseCase
          3:21-cv-00406
               MDL No. 3004
                         Document
                             Document
                                  1 Filed
                                      45-304/22/21
                                            Filed 04/22/21
                                                    Page 4 of
                                                           Page
                                                              42 6Page
                                                                   of 44ID #4




Southern District of Illinois. SCP knows that its Paraquat products are and were sold

throughout the State of Illinois. In addition, SCP maintains sufficient contacts with the

State of Illinois such that this Court’s exercise of personal jurisdiction over it does not

offend traditional notions of fair play and substantial justice. Specific to this case, SCP

engaged in the business of developing, manufacturing, testing, packaging, marketing,

distributing, and labeling pesticides containing Paraquat in Illinois, and making a lawsuit

by a person injured by Paraquat in Illinois foreseeable. SCP purposefully availed itself of

the privilege of conducting activities within this District, thus invoking the benefits and

protections of its laws.

       15.     This Court has personal jurisdiction over Syngenta AG because, for the

reasons alleged above, the jurisdictional contacts of SCP in this state are attributable to

Syngenta AG because of the unusually high degree of control Syngenta AG exercises over

these subsidiaries. In addition, on information and belief, Syngenta AG and SCP acted

in concert under agreements or other arrangements to act in a collective manner and/or

as joint venturers regarding the actions and events made the subject of this Complaint.

Syngenta AG and SCP are therefore jointly and severally liable for the acts for which the

Plaintiff complains.

       16.     In 2011, the U.S. District Court for the Southern District of Illinois held that

Syngenta AG’s unusually high degree of control made Syngenta Crop Protection the

agent or alter ego of Syngenta AG and therefore subjected Syngenta AG to jurisdiction in

the State of Illinois. See City of Greenville, Ill. v. Syngenta Crop Prot., Inc., 830 F. Supp. 2d

550 (S.D. Ill. 2011).

                                               4
     CaseCase
          3:21-cv-00406
               MDL No. 3004
                         Document
                             Document
                                  1 Filed
                                      45-304/22/21
                                            Filed 04/22/21
                                                    Page 5 of
                                                           Page
                                                              42 7Page
                                                                   of 44ID #5




       17.    This Court has personal jurisdiction over CUSA because CUSA advertises

and sells goods, specifically pesticides containing Paraquat, throughout this District of

Illinois. It derived substantial revenue from goods and products used in this District. It

expected its acts to have consequences within the State of Illinois, including the

foreseeable possibility of a lawsuit by a person injured by Paraquat in Illinois, and

derived substantial revenue from interstate commerce. CUSA purposefully availed itself

of the privilege of conducting activities within the State of Illinois, thus invoking the

benefits and protections of its laws.

       18.    Venue is proper in this District under 28 U.S.C. § 1391(b)(2), because

Plaintiff was exposed to Paraquat in Williamson County, Illinois.

                      Tolling of Applicable Statute of Limitations
                                Discovery Rule Tolling

       19.    Plaintiff did not know and had no way of knowing about the risk of serious

illness associated with exposure to Paraquat until approximately March 2021.

       20.    Within the time period of any applicable statutes of limitations, Plaintiff

could not have discovered, through the exercise of reasonable diligence, that exposure to

Paraquat is injurious to human health.

       21.    Plaintiff did not discover and did not know the facts that would cause a

reasonable person to suspect the risks associated with exposure to Paraquat; nor would

a reasonable and diligent investigation by Plaintiff have disclosed that Paraquat would

cause or had caused Plaintiff’s injuries.




                                            5
     CaseCase
          3:21-cv-00406
               MDL No. 3004
                         Document
                             Document
                                  1 Filed
                                      45-304/22/21
                                            Filed 04/22/21
                                                    Page 6 of
                                                           Page
                                                              42 8Page
                                                                   of 44ID #6




       22.    For these reasons, all applicable statutes of limitations have been tolled by

operation of the discovery rule with respect to Plaintiff’s claims.

                             Fraudulent Concealment Tolling

       23.    All applicable statutes of limitations have also been tolled by Defendants’

knowing and active fraudulent concealment and denial of the facts alleged herein

throughout the time period relevant to this action.

       24.    Instead of disclosing critical safety information about Paraquat, Defendants

consistently and falsely represented the safety of Paraquat and those false representations

prevented Plaintiff from discovering this claim.

                                          Estoppel

       25.    Defendants were under a continuous duty to disclose to consumers, users,

and other persons coming into contact with its products, including Plaintiff, accurate

safety information concerning its products and the risks associated with the use of and/or

exposure to Paraquat.

       26.    Instead, Defendants knowingly, affirmatively, and actively concealed

safety information concerning Paraquat and the serious risks associated with the use of

and/or exposure to its products.

       27.    Based on the foregoing, Defendants are estopped from relying on any

statutes of limitations in defense of this action.

                                    Factual Allegations

Development of Paraquat




                                               6
        CaseCase
             3:21-cv-00406
                  MDL No. 3004
                            Document
                                Document
                                     1 Filed
                                         45-304/22/21
                                               Filed 04/22/21
                                                       Page 7 of
                                                              Page
                                                                 42 9Page
                                                                      of 44ID #7




          28.      The herbicidal properties of Paraquat were discovered by Imperial

Chemical Industries PLC (“ICI”) in 1955.1

          29.      ICI developed, researched, manufactured, and tested Paraquat through its

Central Toxicology Laboratory in the early 1960s and produced the first chemical

paraquat formulation, which it registered in England and introduced in certain markets

under the brand name GRAMOXONE®, in 1962.

          30.      ICI was awarded a U.S. patent on herbicide formulations containing

paraquat as an active ingredient in 1962.

          31.      ICI’s Central Toxicology Laboratory performed and submitted the health

and safety studies of Paraquat to the United States Department of Agriculture (“USDA”)

and the United States Environmental Protection Agency (“EPA”) to secure and maintain

the registration of Paraquat and other pesticides for use in the United States.

          32.      In or around 1964, ICI entered into a licensing and distribution agreement

with Chevron Chemical Company (“Chevron”) to sell Paraquat in the United States.

Under this ICI-Chevron Agreement, Chevron obtained an exclusive license to the patents

and technical information to permit Chevron to formulate or have formulated, use, and

sell Paraquat under the trade name GRAMOXONE® and other names in the United

States and to sub-license others to do so. Some form of this agreement remained in effect

until September 1986 when ICI paid Chevron for the early termination of its rights under

the paraquat licensing and distribution agreement.




1
    Sagar, G.R., Uses and Usefulness of Paraquat, Human Toxicology (1987) 6:1, 7‐11.

                                                        7
     CaseCase
          3:21-cv-00406
              MDL No. 3004
                        Document
                           Document
                                 1 Filed
                                    45-304/22/21
                                          Filed 04/22/21
                                                   Page 8 Page
                                                          of 42 10
                                                                 Page
                                                                   of 44
                                                                       ID #8




       33.     Through a long series of mergers, spin-offs, and related corporate

transactions, ownership of ICI’s Central Toxicology Laboratory was transferred to

Syngenta Ltd., a wholly owned British subsidiary of Syngenta AG. Since that time,

Syngenta Ltd.’s Central Toxicology Laboratory has continued to perform and submit

health and safety studies to the EPA to secure and maintain the registration of Paraquat

and other pesticides in the United States.

       34.     Through the same long series of mergers, spin-offs, and related corporate

transactions, ICI’s agrochemical business was transferred to SCP.

       35.     From approximately September 1986 through the present, Syngenta has:

               a.     manufactured Paraquat for use as an active ingredient in herbicides
                      formulated and distributed for sale and use in the United States,
                      including the State of Illinois;

               b.     distributed Paraquat for use as an active ingredient in herbicides
                      formulated and distributed for sale and use in the United States,
                      including the State of Illinois;

               c.     formulated Paraquat products distributed for sale and use in the
                      United States, including the State of Illinois; and

               d.     distributed Paraquat products for sale and use in the United States,
                      including the State of Illinois.

       36.     Syngenta, through SCP, is now the leading manufacturer of Paraquat,

which it sells under the brand name GRAMOXONE®.2

Paraquat Use




2
  Press Release, Federal Trade Commission, FTC Requires China National Chemical Corporation and
Syngenta AG to Divest U.S. Assets as Condition of Merger (April 4, 2017), https://www.ftc.gov/news‐
events/press‐releases/2017/04/ftc‐requires‐china‐national‐chemical‐corporation‐syngenta‐ag.

                                                8
       CaseCase
            3:21-cv-00406
                MDL No. 3004
                          Document
                             Document
                                   1 Filed
                                      45-304/22/21
                                            Filed 04/22/21
                                                     Page 9 Page
                                                            of 42 11
                                                                   Page
                                                                     of 44
                                                                         ID #9




        37.   Paraquat is designed to kill broadleaf weeds and grasses before the planting

or emergence of more than 100 field, fruit, vegetable, and plantation crops, to control

weeds in orchards, and to desiccate (dry) plants before harvest.

        38.   Paraquat products are commonly sprayed multiple times per year on the

same land, particularly when used to control weeds in orchards or on farms with multiple

crops planted on the same land within a single growing season or year, and such use was

as intended, directed, or at least foreseeable.

        39.   Paraquat is typically sold by Defendants to end-users in the form of a liquid

concentrate (and less commonly in the form of granular solids) designed to be diluted

with water before or after loading it into the tank of a sprayer, and applied by spraying

it onto target weeds.

        40.   Paraquat concentrate is formulated with one or more “surfactants” to

increase the ability of the herbicide to stay in contact with the leaf, penetrate the leaf’s

waxy surface, and enter into plant cells, and the accompanying instructions typically told

end-users to add a surfactant or crop oil (which typically contains a surfactant) before

use.

        41.   Paraquat products are typically applied with a knapsack sprayer, hand-

held sprayer, aircraft (i.e., crop duster), truck with a pressurized tank, or tractor-drawn

pressurized tank, and such use was as intended, directed, or at least foreseeable.

Paraquat Exposure

        42.   Each year, Paraquat is applied to approximately 15 million acres of

agricultural crops, including corn, soybeans, wheat, cotton, fruit and vegetables, rice,

                                              9
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 10 Page
                                                         of 42 12
                                                                Page
                                                                  of 44
                                                                      ID #10




orchards and grapes, alfalfa, hay, and other crops. The following map demonstrates the

nationwide use of Paraquat in recent years:




USGS,         Pesticide     National     Synthesis     Project      (2020),
https://water.usgs.gov/nawqa/pnsp/usage/maps/show_map.php?year=2017&map=
PARAQUAT&hilo=L&disp=Paraquat.

       43.      At all relevant times, it was reasonably foreseeable that applicators of

Paraquat and others nearby would be exposed to it when Paraquat was used in its

intended, directed, and/or foreseeable manner, including mixing, loading, spraying, or

cleaning.

       44.      At all relevant times it was reasonably foreseeable that users and others

nearby would be exposed to Paraquat through contact with skin, breathing it in, and/or

ingesting it.




                                            10
    Case Case
         3:21-cv-00406
              MDL No. 3004
                       Document
                           Document
                                1 Filed
                                     45-3
                                        04/22/21
                                           Filed 04/22/21
                                                  Page 11 Page
                                                          of 42 13
                                                                 Page
                                                                   of 44
                                                                       ID #11




        45.     Parkinson’s disease is a terrible disease classified as a progressive

neurodegenerative disorder of the brain that affects primarily the motor system, the part

of the central nervous system that controls movement.

        46.     Parkinson’s Disease is now one of the fastest growing neurological

condition diagnoses on the planet.

        47.     In a 2018 study by the Parkinson’s Project, it is estimated that 1.2 million

Americans will have been diagnosed with Parkinson’s by the year 2030.3

        48.     The characteristic symptoms of Parkinson’s disease are its “primary” motor

symptoms: resting tremor (shaking movement when the muscles are relaxed);

bradykinesia (slowness in voluntary movement and reflexes); rigidity (stiffness and

resistance to passive movement); and postural instability (impaired balance).

        49.     Parkinson’s primary motor symptoms typically result in “secondary”

motor symptoms such as freezing of gait; shrinking handwriting; mask-like expression;

slurred, monotonous, quiet voice; stooped posture; muscle spasms; impaired

coordination; difficulty swallowing; and excess saliva and drooling caused by reduced

swallowing movements.

        50.     Non-motor symptoms are present in most cases, often for years before the

primary motor symptoms appear. These non-motor symptoms include, but are not

limited to: loss of or altered sense of smell; constipation; low blood pressure on rising to

stand; sleep disturbances; and depression.



3 Marras, C., Beck, J.C., Bower, J.H. et al., Prevalence of Parkinson’s disease across North America, njp
Parkinsonʹs Disease 4: 21 (2018). https://doi.org/10.1038/s41531‐018‐0058‐0.

                                                   11
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 12 Page
                                                         of 42 14
                                                                Page
                                                                  of 44
                                                                      ID #12




       51.     There is currently no cure for Parkinson’s disease. Existing treatments do

not slow or stop its progression; such treatments are capable only of temporarily and

partially relieving the motor symptoms. These treatments also have unwelcome side

effects the longer they are used.

       52.     One of the primary pathophysiological hallmarks of Parkinson’s disease is

the selective degeneration and death of dopaminergic neurons (dopamine-producing

nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”).

       53.     Dopamine is a neurotransmitter (a chemical messenger that transmits

signals from one neuron to another neuron, muscle cell, or gland cell) that is critical to

the brain’s control of motor function (among other things).

       54.     The death of dopaminergic neurons in the SNpc decreases the production

of dopamine.

       55.     Once dopaminergic neurons die, the body cannot replace them. When

enough dopaminergic neurons die, dopamine production falls below the level the brain

requires to properly control motor function, thus resulting in the motor symptoms of

Parkinson’s disease.

       56.     The presence of Lewy bodies (insoluble aggregates of a protein called

alpha-synuclein) in many of the remaining dopaminergic Neurons in the SNpc is another

of the primary pathophysiological hallmarks of Parkinson’s disease.

       57.     Dopaminergic neurons are particularly susceptible to oxidative stress, a

disturbance in the normal balance between oxidants present in cells and cells’ antioxidant

defenses.

                                            12
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 13 Page
                                                         of 42 15
                                                                Page
                                                                  of 44
                                                                      ID #13




       58.    Oxidative stress is a major factor in—if not the precipitating cause of—the

degermation and death of dopaminergic neurons in the SNpc and the accumulation of

Lewy bodies in the remaining dopaminergic neurons that are the primary

pathophysiological hallmarks of Parkinson’s disease.

       59.    Paraquat is highly toxic to plants and animals.

       60.    Paraquat is designed to injure and kill plants by creating oxidative stress,

which causes or contributes to cause the degeneration and death of plant cells.

       61.    Similarly, Paraquat injures and kills animals by creating oxidative stress,

which causes or contributes to cause the degeneration and death of animal cells.

       62.    Paraquat creates oxidative stress in the cells of plants and animals because

of “redox properties” that are inherent in its chemical composition and structure—it is a

strong oxidant and readily undergoes “redox cycling” in the presence of molecular

oxygen, which is plentiful in living cells.

       63.    The redox cycling of Paraquat in living cells interferes with cellular

functions that are necessary to sustain life—with photosynthesis in plant cells and with

cellular respiration in animal cells.

       64.    The redox cycling of Paraquat in living cells creates a “reactive oxygen

species” known as a superoxide radical, an extremely reactive molecule that can initiate

a cascading series of chemical reactions that creates other reactive oxygen species that

damage lipids, proteins, and nucleic acids, which are molecules that are essential

components of the structures and functions of living cells.




                                              13
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 14 Page
                                                         of 42 16
                                                                Page
                                                                  of 44
                                                                      ID #14




       65.    Because the redox cycling of Paraquat can repeat indefinitely in the

conditions typically present in living cells, a single molecule of Paraquat can trigger the

production of countless molecules of destructive superoxide radical.

       66.    Paraquat’s redox properties have been known within the science

community since at least the 1930s.

       67.    The same oxidation and redox potentials that make Paraquat highly toxic

to plant cells and other types of animal cells make Paraquat highly toxic to nerve cells,

including dopaminergic neurons, and create a substantial risk to all persons exposed to

Paraquat.

       68.    The scientific community has known since the 1960s that paraquat is toxic

to the cells of plants, animals, and humans because it creates oxidative stress through

redox cycling.

       69.    The surfactants with which the concentrates containing Paraquat

manufactured, distributed, and sold by Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were likely to increase Paraquat’s toxicity to

humans by increasing its ability to stay in contact with or penetrate the skin, mucous

membranes, and other epithelial tissues, including tissues of the mouth, nose and nasal

passages, trachea, and conducting airways, the lungs, and the gastrointestinal tract.

       70.    Because Paraquat is highly poisonous, the form that is marketed in the

United States has a blue dye to keep it from being confused with beverages such as coffee,

a sharp odor to serve as a warning, and an added agent to cause vomiting if someone

drinks it.

                                            14
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 15 Page
                                                         of 42 17
                                                                Page
                                                                  of 44
                                                                      ID #15




       71.     Paraquat is a “restricted use pesticide” under federal law, see 40 C.F.R. §

152.175, which means it is “limited to use by or under direct supervision of a certified

applicator.”

       72.     The same redox properties that make Paraquat toxic to plant cells and other

types of animal cells make it toxic to dopaminergic neurons. That is, Paraquat is a strong

oxidant that interferes with the function of dopaminergic neurons, damages those

neurons, and ultimately kills them by creating oxidative stress through redox cycling.

       73.     Although Parkinson’s disease is not known to occur naturally in any species

other than humans, Parkinson’s disease research is often performed using “animal

models,” in which scientists use Paraquat to artificially produce the symptoms of

Parkinson’s disease in animal test subjects.

       74.     Paraquat is one of only a handful of toxins that scientists use to produce

animal models of Parkinson’s disease.

       75.     In animal models of Parkinson’s disease, hundreds of studies involving

various routes of exposure have found that Paraquat creates oxidative stress that results

in: the degeneration and death of dopaminergic neurons in the SNpc; other

pathophysiology consistent with that seen in human Parkinson’s disease; and motor

deficits and behavioral changes consistent with those commonly seen in human

Parkinson’s disease.

       76.     Hundreds of in vitro studies (experiments in test tube, culture dish, or other

controlled experimental environment) have found that Paraquat creates oxidative stress




                                               15
    Case Case
         3:21-cv-00406
              MDL No. 3004
                       Document
                           Document
                                1 Filed
                                     45-3
                                        04/22/21
                                           Filed 04/22/21
                                                  Page 16 Page
                                                          of 42 18
                                                                 Page
                                                                   of 44
                                                                       ID #16




that results in the degeneration and death of dopaminergic neurons (and many other

types of animal cells). Among those, the following are notable:

         77.      In 1994, Dr. Afonso Bainy published a study concluding that paraquat in

vitro exposure led to an increment in the anti-oxidant capacity of the red blood cell.4

         78.      In 2002, Dr. Gabriele Schmuck published a study concluding that cortical

neurons were found to be more sensitive towards paraquat toxicity than astrocytes as

shown by MTT and Neutral Red assay, two different cytotoxicity assays.5

         79.      In 2019, Dr. Liyan Hou published a study showing that paraquat and

maneb exposure induced ferroptosis, a form of regulated cell death, in SHSY5Y

dopaminergic cells.6

         80.      Many epidemiological studies (studies of the patterns and causes of disease

in defined populations) have found an association between Paraquat exposure and

Parkinson’s disease, including multiple studies finding a two- to five-fold or greater

increase in the risk of Parkinson’s disease in populations with occupational exposure to

Paraquat compared to populations without such exposure.

         81.      In June 2011, Dr. Caroline Tanner published a study examining whether

pesticides that cause mitochondrial dysfunction or oxidative stress, including Paraquat,




4
  Bainy, AC, et al, Influence of lindane and paraquat on oxidative stress-related parameters of erythrocytes in vitro,
Human & Experimental Toxicology (1994), 13:7 461-465.
5
  Schmuck, G, et al, Oxidative stress in rat cortical neurons and astrolytes induced by paraquat in vitro.
Neurotoxicity Research (2002) 4:1, 1‐13.
6
  Hou L, et al, NADPH oxidase regulates paraquat and maneb-induced dopaminergic neurodegeneration through
ferroptosis, Toxicology (2019), 1:417 64-73.


                                                         16
    Case Case
         3:21-cv-00406
              MDL No. 3004
                       Document
                           Document
                                1 Filed
                                     45-3
                                        04/22/21
                                           Filed 04/22/21
                                                  Page 17 Page
                                                          of 42 19
                                                                 Page
                                                                   of 44
                                                                       ID #17




were associated with Parkinson’s Disease or clinical features of parkinsonism in humans.7

The study found that Paraquat use plays a role in human Parkinson’s Disease and that

“[b]ecause paraquat remains one of the most widely used herbicide worldwide (Frabotta

2009), this finding potentially has great public health significance.”8

        82.      In November 2012, Dr. Samuel Goldman published a study entitled

“Genetic Modification of the Association of Paraquat and Parkinson’s Disease.”9 The

study found that those who applied Paraquat and had the GSTT1*0 genotype were 11.1

times more likely to develop Parkinson’s disease. Paraquat damages neurons by

generating oxidative stress through redox cycling; the GSTT1 gene encodes an enzyme

that prevents redox cycling. Around 20% of Caucasians do not have the GSTT1 gene and

thus have the GSTT1*0 genotype. The lack of the GSTT1 gene may cause those with the

GSTT1*0 genotype to be more vulnerable to Paraquat’s redox cycling mechanism and

therefore more likely to develop Parkinson’s.

        83.      In July 2002, Dr. Alison McCormack published a study examining the effect

of Paraquat on mice.10 The study found that Paraquat injections selectively kill

dopaminergic neurons in the SNpc.

        84.      Dr. Robert Nisticó published a study in April 2011 that concluded that

Paraquat causes the cell death of dopaminergic neurons within the substantia nigra,


7
  Tanner, Caroline M., et al., Rotenone, paraquat, and Parkinson’s disease. 119 Environ Health Perspect. 866-872
(2011).
8
  Id.
9
  Samuel M. Goldman et al., Genetic Modification of the Association of Paraquat and Parkinson’s Disease, 27
Mov.t Disord. 1652-1658 (2012).
10
   Alison L. McCormack et al., Environmental Risk Factors and Parkinson’s Disease: Selective Degeneration of
Dopaminergic Neurons Caused by the Herbicide Paraquat 10 Neurobiol. Dis. 119-127 (2002).


                                                        17
     Case Case
          3:21-cv-00406
               MDL No. 3004
                        Document
                            Document
                                 1 Filed
                                      45-3
                                         04/22/21
                                            Filed 04/22/21
                                                   Page 18 Page
                                                           of 42 20
                                                                  Page
                                                                    of 44
                                                                        ID #18




serotonergic neurons within the raphe nuclei, and noradrenergic neurons within the

locus coeruleus.11 The researchers noted that Parkinson’s pathology begins in the SNpc

and “progressively involves noradrenergic and serotonergic neurons within the locus

coeruleus and raphe nuclei.”

          85.    In December 2011, Dr. Phillip Rappold published a study demonstrating

how Paraquat entered dopaminergic neurons and killed the neurons through oxidative

stress.12 Paraquat converted to PQ+, which entered dopaminergic neurons through their

dopamine transporters. PQ+ then also reacted with dopamine, which enhanced the

Paraquat-induced oxidative stress. The researchers argued that dopaminergic neurons

are more vulnerable to Paraquat because PQ+ reacts with dopamine to increase oxidative

stress.

          86.    In November 2012, Dr. Pei-Chen Lee published a study examining the

associations between traumatic brain injuries, Paraquat, and Parkinson’s disease.13 The

study found an association between Paraquat exposure and Parkinson’s.

          87.    In May 2013, Dr. Gianni Pezzoli published a meta-analysis examining seven

studies on Paraquat exposure.14 The meta-analysis evaluated the seven studies together




11
   R. Nisticó et al., Paraquat‐ and Rotenone‐Induced Models of Parkinson’s Disease, 24 Int. J. Immunopathol.
Pharmacol. 313‐322 (2011).
12
   Phillip M. Rappold et al., Paraquat Neurotoxicity is Mediated by the Dopamine Transporter and Organic Cation
Tranpsorter-3, 108 Proc. Natl. Acad. Of Sci. U.S.A. 20766-20771 (2011).
13
   Pie-Chen Lee et al., Traumatic Brain Injury, Paraquat Exposure, and their Relationship to Parkinson Disease, 79
Neurology 2061-2066 (2012).
14
   Gianni Pezzoli & Emanuele Cereda, Exposure to Pesticides or Solvents and Risk of Parkinson Disease, 80
Neurology 2035-2041 (2013).


                                                        18
     Case Case
          3:21-cv-00406
               MDL No. 3004
                        Document
                            Document
                                 1 Filed
                                      45-3
                                         04/22/21
                                            Filed 04/22/21
                                                   Page 19 Page
                                                           of 42 21
                                                                  Page
                                                                    of 44
                                                                        ID #19




and separately evaluated the highest quality studies; in both analyses, those exposed to

Paraquat were more likely to develop Parkinson’s disease.

         88.      In a memorandum from March 2, 2016 recommending mitigation measures

for Paraquat, the EPA acknowledged the numerous studies linking Paraquat to

Parkinson’s disease stating, “[t]here is a large body of epidemiology data on paraquat

dichloride use and Parkinson’s disease.”15

         89.      The kidney is the main organ responsible for paraquat excretion and

Paraquat is known to be highly nephrotoxic. Dermal exposure to Paraquat has revealed

inflammatory cell infiltration, tubular necrosis and diffuse interstitial fibrosis.16 Paraquat

causes toxic chemical reactions to occur in the kidneys, and long-term effects, including

kidney failure, are possible.17

         90.      Extensive exposure to Paraquat, like that experienced by Plaintiff, have

been shown to more than double the risk of end state renal disease.

         91.      Switzerland, where Syngenta AG maintains its headquarters, has not only

prohibited the use of Paraquat since 1989 but recently amended the law on chemical

substances to prohibit the export of Paraquat to help protect the health and environment

in importing countries, particularly in the developing world.18



15
   Environmental Protection Agency, Paraquat Dichloride; Proposed Mitigation Decision (March 2, 2016),
https://www.regulations.gov/document/EPA-HQ-OPP-2011-0855-0031.
16
   Tungsanga K, Chusilp S, Israsena S, Sitprija V. Paraquat poisoning: evidence of systemic toxicity after dermal
exposure. Postgrad Med J 1983; 59(691):338-9.dd
17
   Centers for Disease Control and Prevention, Facts About Paraquat,
https://emergency.cdc.gov/agent/paraquat/basics/facts.asp.
18
   Switzerland bans the export of five toxic chemicals, including paraquat, MercoPress (October 16, 2020 09:20
UTC), https://en.mercopress.com/2020/10/16/switzerland-bans-the-export-of-five-toxic-chemicals-including-
paraquat.


                                                         19
     Case Case
          3:21-cv-00406
               MDL No. 3004
                        Document
                            Document
                                 1 Filed
                                      45-3
                                         04/22/21
                                            Filed 04/22/21
                                                   Page 20 Page
                                                           of 42 22
                                                                  Page
                                                                    of 44
                                                                        ID #20




        92.      The Ministry of Agriculture of the People’s Republic of China classifies

Paraquat as extremely toxic. Paraquat’s use or sale in China has been prohibited since

September 1, 2020.19

        93.      Paraquat use has been banned in the European Union since 2007.20

        94.      The manufacture, formulation, and distribution of herbicides, such as

Paraquat, are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act

(“FIFRA”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the

Environmental Protection Agency (“EPA”) before their distribution, sale, or use, except

as described by FIFRA 7 U.S.C. § 136a(a).

        95.      The EPA requires the registrant of a pesticide to conduct a variety of tests

as part of the registration process to evaluate the potential for exposure to pesticides,

toxicity to people and other potential non-target organisms, and other adverse effects on

the environment.

        96.      Registration by the EPA is not an assurance or finding of safety. The

determination the EPA makes in registering or re-registering a product is not that the

product is “safe,” but rather that use of the product in accordance with its label directions

“will not generally cause unreasonable adverse effects on the environment.” 7 U.S.C. §

136(a)(c)(5)(D).




19
   Business Wire, 2018 Market Research on Paraquat in China, AP, (September 10, 2018),
https://apnews.com/press-release/pr-businesswire/0625d4cb368247b38ea803ff3842c203.
20
   EU Court Reimposes Ban on Paraquat Weedkiller, Reuters, July 11, 2007,
https://www.reuters.com/article/environment-eu-paraquat-dc/eu-court-reimposes-ban-on-paraquat-weedkiller-
idUSL1166680020070711.
                                                      20
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 21 Page
                                                         of 42 23
                                                                Page
                                                                  of 44
                                                                      ID #21




       97.     FIFRA defines “unreasonable adverse effects on the environment” to mean

“any unreasonable risk to man or the environment, taking into account the economic,

social, and environmental costs and benefits of the use of any pesticide.” 7 U.S.C. §

136(bb). FIFRA thus requires the EPA to make a risk/benefit analysis in determining

whether a registration should be granted or allowed to continue to be sold in commerce.

       98.     FIFRA generally requires that the registrant conduct health and safety

testing of pesticides. The government is not required to, nor does it generally, perform

the product tests that are required of the manufacturer.

       99. Syngenta has long misrepresented and denied the harmful side effects of its

Paraquat-based products.

       100.    In response to growing concern about the safety of Paraquat, Syngenta

established a website at www.paraquat.com for the purpose of persuading the public that

Paraquat is safe.

       101.     Syngenta’s    statements proclaiming the     safety of Paraquat and

disregarding its dangers were designed to mislead the agricultural community and the

public at large, including Plaintiff.

       102.    As of the filing of this Complaint, www.paraquat.com has been taken down

by Syngenta.

       103.    Defendants knew or should have known that Paraquat was a highly toxic

substance that can cause severe neurological injuries and impairment.

       104.    Defendants failed to appropriately and adequately test its Paraquat-based

products to protect individuals like Plaintiff from the hazards of exposure to Paraquat.

                                           21
     Case Case
          3:21-cv-00406
               MDL No. 3004
                        Document
                            Document
                                 1 Filed
                                      45-3
                                         04/22/21
                                            Filed 04/22/21
                                                   Page 22 Page
                                                           of 42 24
                                                                  Page
                                                                    of 44
                                                                        ID #22




        105.    Despite its knowledge that exposure to Paraquat was dangerous,

Defendants continued to promote their Paraquat-based products as safe.

        106.    In fact, in 2003, when Syngenta was dealing with lawsuits regarding

another toxic herbicide, atrazine, it was reported that “Sherry Ford, the communications

manager, wrote in her notebook that the company ‘should not phase out [atrazine] until

we know about’ the Syngenta herbicide Paraquat, which has also been controversial,

because of studies showing that it might be associated with Parkinson’s disease. She

noted that atrazine ‘focuses attention away from other products.’”21

        107.    Defendants’ failure to adequately warn Plaintiff resulted in: (1) Plaintiff

being exposed to Paraquat; and (2) scientists and physicians failing to warn and instruct

the public, particularly those living in agricultural areas where Paraquat-based pesticides

are heavily sprayed, about the risk of Parkinson’s disease and renal disease with exposure

to Paraquat.

        108.    By reason of the foregoing, Plaintiff is severely and permanently injured.

        109.    By reason of the foregoing acts and omissions, Plaintiff has endured and

continues to suffer, emotional and mental anguish, medical expenses, and other economic

and non-economic damages, as a result of Defendants’ actions and inactions.

        110.    Plaintiff was regularly exposed to Paraquat for approximately 11 years as a

result of direct exposure, pesticide drift, and contamination of his drinking water.




21
  Rachel Aviv, A Valuable Reputation, The New Yorker, (Feb 3, 2014),
https://www.newyorker.com/magazine/2014/02/10/a-valuable-reputation.
                                                    22
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 23 Page
                                                         of 42 25
                                                                Page
                                                                  of 44
                                                                      ID #23




       111.   Plaintiff subsequently began experiencing symptoms of kidney disease and

was officially diagnosed with kidney disease in approximately 2021. Plaintiff currently

has one non-functioning kidney and the other is functioning at only 34%

       112.   As a result of Plaintiff’s injuries, Plaintiff has incurred significant economic

and non-economic damages.

       113.   Plaintiff was directly exposed to Defendants’ Paraquat products from

approximately 1964 through 1974.

       114.   Plaintiff mixed Paraquat, filled tanks with Paraquat, and applied Paraquat

on the farmlands where he worked in Williamson County.

       115.   On numerous occasions, Paraquat came into contact with Plaintiff’s skin

while mixing and spraying Paraquat.

       116.   Additionally, Plaintiff lived in close proximity to fields where Paraquat

products were applied. On information and belief, Plaintiff was also exposed to Paraquat

that was applied to these fields due to drift.

       117.   During the entire time that Plaintiff was exposed to Paraquat, Plaintiff did

not know that exposure to Paraquat when handled according to the instructions could be

injurious to himself or others.

       118.   Plaintiff first learned that exposure to Paraquat can cause Parkinson’s

disease, renal disease, and other serious illnesses sometime after March 2021.

                                   Count I – Negligence

       119.   Plaintiff re-alleges each paragraph above as if fully set forth herein.




                                             23
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 24 Page
                                                         of 42 26
                                                                Page
                                                                  of 44
                                                                      ID #24




      120.   Defendants had a duty to exercise ordinary care in the designing,

researching, testing, manufacturing, marketing, supplying, promoting, packaging, sale,

and/or distribution of Paraquat products into the stream of commerce, including a duty

to assure that the product would not cause those exposed to it to suffer unreasonable and

dangerous side effects.

      121.   Defendants failed to exercise ordinary care in the designing, researching,

testing, manufacturing, marketing, supplying, promoting, packaging, sale, quality

assurance, quality control, and/or distribution of Paraquat products in that Defendants

knew or should have known that persons foreseeably exposed to Paraquat products were

placed at a high risk of suffering unreasonable and dangerous side effects, including, but

not limited to, the development of Parkinson’s disease or renal disease, as well as other

severe and personal injuries that are permanent and lasting in nature; physical pain and

mental anguish, including diminished enjoyment of life; and a need for lifelong medical

treatment, monitoring, and/or medications.

      122.   The negligence by Defendants, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omissions:

             a.     Manufacturing, producing, promoting, formulating, creating,
                    and/or designing Paraquat products without thoroughly testing it;

             b.     Failing to test Paraquat products and/or failing to adequately,
                    sufficiently, and properly test Paraquat products;

             c.     Not conducting sufficient testing programs to determine whether
                    Paraquat products were safe for use -- Defendants knew or should
                    have known that Paraquat products were unsafe and unfit for use
                    because of the dangers to those exposed to it;


                                            24
Case Case
     3:21-cv-00406
          MDL No. 3004
                   Document
                       Document
                            1 Filed
                                 45-3
                                    04/22/21
                                       Filed 04/22/21
                                              Page 25 Page
                                                      of 42 27
                                                             Page
                                                               of 44
                                                                   ID #25




        d.     Not conducting sufficient testing programs and studies to determine
               Paraquat product’s effects on human health even after Defendants
               had knowledge of studies linking Paraquat products to latent
               neurological damage and neurodegenerative disease, including
               Parkinson’s disease, and renal disease;

        e.     Negligently failing to adequately and correctly warn the Plaintiff,
               the public, the medical and agricultural professions, and the EPA of
               the dangers of Paraquat products;

        f.     Failing to provide adequate cautions and warnings to protect the
               health of persons who would reasonably and foreseeably be exposed
               to Paraquat products;

        g.     Negligently marketing, advertising, and recommending the use of
               Paraquat products without sufficient knowledge as to its dangerous
               propensities;

        h.     Negligently representing that Paraquat products were safe for use
               for its intended purpose when, in fact, it was unsafe;

        i.     Negligently representing that Paraquat products had equivalent
               safety and efficacy as other forms of herbicides;

        j.     Negligently designing Paraquat products in a manner that was
               dangerous to others;

        k.     Negligently manufacturing Paraquat products in a manner that was
               dangerous to others;
        l.     Negligently producing Paraquat products in a manner that was
               dangerous to others;

        m.     Negligently formulating Paraquat products in a manner that was
               dangerous to others;

        n.     Concealing information from the Plaintiff while knowing that
               Paraquat products were unsafe, dangerous, and/or non-conforming
               with EPA regulations;

        o.     Improperly concealing and/or misrepresenting information from
               the Plaintiff, scientific and medical professionals, and/or the EPA,
               concerning the severity of risks and dangers of Paraquat products
               compared to other forms of herbicides; and

                                     25
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 26 Page
                                                         of 42 28
                                                                Page
                                                                  of 44
                                                                      ID #26




             p.     Negligently selling Paraquat products with a false and misleading
                    label.

      123.   Defendants under-reported, underestimated, and downplayed the serious

dangers of Paraquat products.

      124.   Defendants were negligent in the designing, researching, supplying,

manufacturing, promoting, packaging, distributing, testing, advertising, warning,

marketing, and selling of Paraquat products in that Defendants:

             a.     Failed to use ordinary care in designing and manufacturing
                    Paraquat products so as to avoid the aforementioned risks to
                    individuals when paraquat was used as an herbicide;

             b.     Failed to accompany Paraquat products with proper and/or
                    accurate warnings regarding all possible adverse effects associated
                    with exposure to paraquat;

             c.     Failed to warn Plaintiff of the severity and duration of such adverse
                    effects, as the warnings given did not accurately reflect the
                    symptoms, or severity of the effects including, but not limited to,
                    developing Parkinson’s disease or renal disease;

             d.     Failed to conduct adequate testing, clinical testing and post-
                    marketing surveillance to determine the safety of Paraquat products;

             e.     Misrepresented the evidence of paraquat’s neurotoxicity; and

             f.     Was otherwise careless and/or negligent.

      125.   Despite the fact that Defendants knew or should have known that Paraquat

products caused, or could cause, unreasonably dangerous health effects, Defendants

continue to market, manufacture, distribute, and/or sell Paraquat products to

consumers.




                                           26
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 27 Page
                                                         of 42 29
                                                                Page
                                                                  of 44
                                                                      ID #27




       126.   Defendants knew or should have known that consumers like Plaintiff

would foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care.

       127.   Defendants’ negligence was the proximate cause of Plaintiff’s injuries, harm

and economic loss, which Plaintiff suffered and will continue to suffer.

       128.   As a result of the foregoing acts and omissions, Plaintiff suffers from renal

disease and related health issues, which are permanent and lasting in nature, physical

disability, mental anguish, including diminished enjoyment of life, as well as financial

expenses for hospitalization and medical care.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs

herein incurred, attorneys’ fees and all relief as this Court deems just and proper.

                  Count II – Strict Products Liability (Design Defect)

       129.   Plaintiff re-alleges each paragraph above as if fully set forth herein.

       130.   At all times herein mentioned, Defendants designed, researched,

manufactured, tested, advertised, promoted, sold, and/or distributed Paraquat products

as described above to which Plaintiff was exposed, including in the State of Illinois.

       131.   Paraquat products were expected to and did reach the usual consumers,

handlers, and persons coming into contact with it without substantial change in the

condition in which they were produced, manufactured, sold, distributed, and/or

marketed by Defendants; including in the State of Illinois.

       132.   At those times, paraquat products were in an unsafe, defective condition

that was unreasonably dangerous to users, and in particular, Plaintiff.

                                             27
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 28 Page
                                                         of 42 30
                                                                Page
                                                                  of 44
                                                                      ID #28




      133.   For many years, Plaintiff was exposed to Defendants’ Paraquat products in

the State of Illinois regularly and repeatedly for hours at a time resulting in regular,

repeated, and prolonged exposure of Plaintiff to Paraquat.

      134.   The Paraquat products designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, and/or distributed by Defendants were defective

in design or formulation in that, when they left the hands of the manufacturer and/or

suppliers, the foreseeable risks exceeded the benefits associated with the design or

formulation of the Paraquat products.

      135.   The Paraquat products designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, and/or distributed by Defendants were defective

in design and/or formulation, in that, when they left the hands of Defendants or their

manufacturers and/or suppliers, they were unreasonably dangerous, unreasonably

dangerous in normal use, and they were more dangerous than an ordinary consumer

would expect.     On balance, the unreasonable risks posed by Paraquat products

outweighed the benefits of their design.

      136.   At all relevant times, Paraquat products were in a defective condition and

unsafe, and Defendants knew or had reason to know they were defective and unsafe,

especially when used in the form and manner as intended by Defendants. In particular,

the Paraquat products were defective in the following ways:

             a.     Paraquat products were designed, manufactured, formulated, and
                    packaged such that when so used, Paraquat was likely to be inhaled,
                    ingested, and absorbed into the bodies of persons who used them,
                    while they were being used, or entered fields or orchards where they
                    have been sprayed or areas near where they had been sprayed; and

                                           28
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 29 Page
                                                         of 42 31
                                                                Page
                                                                  of 44
                                                                      ID #29




              b.     when inhaled, ingested, or absorbed into the bodies of persons who
                     used them, were nearby while they were being used, or entered
                     fields or orchards where they had been sprayed or areas near where
                     they had been sprayed, Paraquat was likely to cause or contribute to
                     cause latent, permanent, and cumulative neurological or renal
                     damage, and repeated neurodegenerative disease, including
                     Parkinson’s disease to develop over time and manifest long after
                     exposure.

       137.   In breach of their duty to Plaintiff, Defendants acted negligently, and in

conscious disregard for the safety of others:

              a.     failed to design, manufacture, formulate, and package Defendants’
                     Paraquat products to make Paraquat unlikely to be inhaled,
                     ingested, and absorbed into the bodies of persons who used them,
                     were nearby while they were being used, or entered fields or
                     orchards where they had been sprayed or areas near where they had
                     been sprayed;

              b.     designed and manufactured Paraquat and designed and formulated
                     Defendants’ Paraquat products such that when inhaled, ingested, or
                     absorbed into the bodies of persons who used Defendants’ Paraquat
                     products, were nearby while they were being used, or entered fields
                     or orchards where they had been sprayed or areas near where they
                     had been sprayed, Paraquat was likely to cause latent, cumulative,
                     and permanent neurological or renal damage, and repeated
                     exposures were likely to cause or contribute to cause clinically
                     significant renal or neurodegenerative disease, including
                     Parkinson’s disease, to develop over time and manifest long after
                     exposure;

              c.     failed to perform adequate testing to determine the extent to which
                     exposure to Paraquat was likely to occur through inhalation,
                     ingestion, and absorption; into the bodies of persons who used them,
                     were nearby while they were being used, or entered fields or
                     orchards where they had been sprayed or areas near where they had
                     been sprayed;

              d.     failed to perform adequate testing to determine the extent to which
                     spray drift from Defendants’ Paraquat products was likely to occur,
                     including their propensity to drift, the distance they were likely to

                                            29
Case Case
     3:21-cv-00406
          MDL No. 3004
                   Document
                       Document
                            1 Filed
                                 45-3
                                    04/22/21
                                       Filed 04/22/21
                                              Page 30 Page
                                                      of 42 32
                                                             Page
                                                               of 44
                                                                   ID #30




               drift, and the extent to which Paraquat spray droplets were likely to
               enter the bodies of persons spraying Defendants’ Paraquat products
               or nearby during or after spraying;

        e.     failed to perform adequate testing to determine the extent to which
               Paraquat, when inhaled, ingested, or absorbed into bodies of persons
               who used Defendants’ Paraquat products, were nearby while they
               were being used, or entered fields or orchards where they had been
               sprayed or areas near where they had been sprayed, was likely to
               cause or contribute to cause latent, cumulative, and permanent
               neurological or renal damage, and the extent to which repeated
               exposures were likely to cause or contribute to cause clinically
               significant renal or neurodegenerative disease, including
               Parkinson’s disease, to develop over time and manifest long after
               exposure;

        f.     failed to perform adequate testing to determine the extent to which
               Paraquat, when formulated or mixed with surfactants or other
               pesticides, and inhaled, ingested, or absorbed into the bodies of
               persons who used Defendants’ Paraquat products, were nearby
               while they were being used, or entered fields or orchards where they
               had been sprayed or areas near where they had been sprayed, was
               likely to cause or contribute to cause latent, cumulative, and
               permanent neurological or renal damage, and the extent to which
               repeated exposures were likely to cause or contribute to cause
               significant renal or neurodegenerative disease, including
               Parkinson’s disease, to develop over time and manifest long after
               exposure;


        g.     failed to direct that Defendants’ Paraquat products be used in a
               manner that would have made it unlikely for Paraquat to have been
               inhaled, ingested, or absorbed into the bodies of persons who used
               Defendants’ Paraquat products, were nearby while they were being
               used, or entered fields or orchards where they had been sprayed or
               areas near where they had been sprayed; and

        h.     failed to warn that when inhaled, ingested, or absorbed into the
               bodies of persons who used Defendants’ Paraquat products, were
               nearby while they were being used, or entered fields or orchards
               where they had been sprayed or areas near where they had been
               sprayed, Paraquat was likely to cause or contribute to cause
               significant renal or neurodegenerative disease, including

                                      30
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 31 Page
                                                         of 42 33
                                                                Page
                                                                  of 44
                                                                      ID #31




                    Parkinson’s disease, to develop over time and manifest long after
                    exposure.

      138.   Defendants knew or should have known that at all relevant times that their

Paraquat products were in a defective condition and were (and are) unreasonably

dangerous and unsafe and would create a substantial risk of harm to persons who used

them, were nearby while Paraquat products were being used, or entered fields or

orchards where Paraquat products had been sprayed or areas near where Paraquat

products had been sprayed.

      139.   Armed with this knowledge, Defendants voluntarily designed their

Paraquat products with a dangerous condition knowing that in normal, intended use,

consumers such as Plaintiff would be exposed to it.

      140.   Plaintiff was exposed to Paraquat without knowledge of Paraquat’s

dangerous characteristics.

      141.   At the time of Plaintiff’s exposure to Paraquat, Paraquat was being used for

the purposes and in a manner normally intended, as a broad-spectrum pesticide.

      142.   The Paraquat products designed, researched, manufactured, tested,

advertised, promoted, marketed, sold, and/or distributed by Defendants reached their

intended users in the same defective and unreasonably dangerous condition in which it

was manufactured.

      143.   Defendants designed, researched, manufactured, tested, advertised,

promoted, marketed, sold, and/or distributed a defective product, which created an




                                           31
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 32 Page
                                                         of 42 34
                                                                Page
                                                                  of 44
                                                                      ID #32




unreasonable risk to the consumer and to Plaintiff in particular, and Defendants are

therefore strictly liable for the injuries sustained by Plaintiff.

       144.   Plaintiff could not, by the exercise of reasonable care, have discovered

Paraquat’s defects herein mentioned or perceived its danger.

       145.   Defendants are thus strictly liable to Plaintiff for the manufacturing,

marketing, promoting, distribution, and/or selling of a defective product.

       146.   Defendants’ defective design of Paraquat products amounts to willful,

wanton, and/or reckless conduct.

       147.   As a direct and proximate result of the defects in Defendants’ Paraquat

products were the cause or a substantial factor in causing Plaintiff’s injuries.

       148.   As a result of the foregoing acts and omissions, Plaintiff suffered severe and

personal injuries as alleged above that are permanent and lasting in nature, physical pain,

and mental anguish, including diminished enjoyment of life, and financial expenses for

hospitalization and medical care.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs

herein incurred, attorneys’ fees and all relief as this Court deems just and proper.

                  Count III – Strict Products Liability (Failure to Warn)

       149.   Plaintiff re-alleges each paragraph above as if fully set forth herein.

       150.   Defendants engaged in the business of selling, testing, distributing,

supplying, manufacturing, marketing, and/or promoting Paraquat in the State of Illinois,

and through that conduct have knowingly and intentionally placed Paraquat into the

                                               32
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 33 Page
                                                         of 42 35
                                                                Page
                                                                  of 44
                                                                      ID #33




stream of commerce with full knowledge that it reaches consumers such as Plaintiff who

was exposed to it through ordinary and reasonably foreseeable uses.

      151.     Defendants did in fact sell, distribute, supply, manufacture, and/or

promote Paraquat products. Additionally, Defendants expected the Paraquat that they

were selling, distributing, supplying, manufacturing, and/or promoting to reach Plaintiff

without any substantial change in the condition of the product from when it was initially

distributed.

      152.     At the time of manufacture, Defendants knew, or in the exercise of ordinary

care, should have known that:

               a.    Defendants’ Paraquat products were designed, manufactured,
                     formulated, and packaged such that it was likely to be inhaled,
                     ingested, and absorbed into the bodies of people who used it, who
                     were nearby when it was being used, or who entered fields or
                     orchards where it had been sprayed or areas near where it had been
                     sprayed; and

               b.    when inhaled, ingested, or absorbed into the body, it was likely to
                     cause latent neurological or renal damage that was both permanent
                     and cumulative, and that repeated exposures were likely to cause
                     renal or neurodegenerative disease, including Parkinson’s disease.

      153.     At all relevant times, Defendants’ Paraquat products were in a defective

condition such that it was unreasonably dangerous to those exposed to them and was so

at the time they were distributed by Defendants and at the time Plaintiff was exposed to

and/or ingested the product. The defective condition of Paraquat was due in part to the

fact that it was not accompanied by proper warnings regarding its toxic qualities and

possible health effects, including, but not limited to, developing Parkinson’s disease or

renal disease as a result of exposure. That defective condition was not a common

                                            33
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 34 Page
                                                         of 42 36
                                                                Page
                                                                  of 44
                                                                      ID #34




propensity of the Paraquat products that would be obvious to a user of those products.

       154.   Defendants’ Paraquat products did not contain a necessary warning or

caution statement that, if complied with, would have been adequate to protect the health

of those exposed in violation of 7 U.S.C. § 136j(a)(1)(E).

       155.   Defendants failed to include a necessary warning or caution statement that,

if complied with, would have been adequate to protect the health of those exposed.

       156.   Defendants could have revised Paraquat’s label to provide additional

warnings.

       157.   This defect caused serious injury to Plaintiff, who was exposed to Paraquat

in its intended and foreseeable manner.

       158.   At all relevant times, Defendants had a duty to properly design,

manufacture, compound, test, inspect, package, label, distribute, market, examine,

maintain supply, provide proper warnings, and take such steps to assure that the product

did not cause users to suffer from unreasonable and dangerous side effects.

       159.   Defendants labeled, distributed, and promoted a product that was

dangerous and unsafe for the use and purpose for which it was intended.

       160.   Defendants failed to warn of the nature and scope of the health risks

associated with Paraquat, namely its toxic properties and its propensity to cause or serve

as a substantial contributing factor in the development of Parkinson’s disease or renal

disease.

       161.   Defendants knew of the probable consequences of exposure to Paraquat.

Despite this fact, Defendants failed to exercise reasonable care to warn of the dangerous

                                             34
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 35 Page
                                                         of 42 37
                                                                Page
                                                                  of 44
                                                                      ID #35




toxic properties and risks of developing Parkinson’s disease or renal disease from

Paraquat exposure, even though these risks were known or reasonably scientifically

knowable at the time of distribution. Defendants willfully and deliberately failed to avoid

the consequences associated with its failure to warn, and in doing so, acted with

conscious disregard for Plaintiff’s safety.

       162.   At the time of exposure, Plaintiff could not have reasonably discovered any

defect in Paraquat through the exercise of reasonable care.

       163.   Defendants, as manufacturers and/or distributors of Paraquat, are held to

the level of knowledge of an expert in the field. There was unequal knowledge with

respect to the risk of harm, and Defendants, as manufacturers of Paraquat products

possessed superior knowledge and knew or should have known that harm would occur

in the absence of a necessary warning.

       164.   Plaintiff reasonably relied on the skill, superior knowledge, and judgment

of Defendants.

       165.   Had Defendants properly disclosed the risks associated with Paraquat,

Plaintiff would have taken steps to avoid exposure to Paraquat.

       166.   The information that Defendants provided failed to contain adequate

warnings and precautions that would have enabled users to use the product safely and

with adequate protection. Instead, Defendants disseminated information that was

inaccurate, false, and misleading and that failed to communicate accurately or adequately

the comparative severity, duration, and extent of the risk of injuries associated with use

of and/or exposure to Paraquat; continued to promote the efficacy of Paraquat, even after

                                              35
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 36 Page
                                                         of 42 38
                                                                Page
                                                                  of 44
                                                                      ID #36




they knew or should have known of the unreasonable risks from exposure; and

concealed, downplayed, or otherwise suppressed, through aggressive marketing and

promotion, any information or research about the risks and dangers of exposure to

Paraquat.

       167.   To this day, Defendants have failed to adequately warn of the true risks of

exposure to Paraquat, including the risks manifested by Plaintiff’s injuries associated

with exposure to Paraquat.

       168.   As a result of its inadequate warnings, Paraquat was defective and

unreasonably dangerous when it left Defendants’ possession and/or control, was

distributed by Defendants, and when Plaintiff was exposed to it.

       169.   As a direct and proximate result, Plaintiff developed renal disease, and

suffered severe and personal injuries that are permanent and lasting in nature, physical

pain and mental anguish, including diminished enjoyment of life, and financial expenses

for hospitalization and medical care.

       170.   WHEREFORE, Plaintiff respectfully request that this Court enter judgment

in Plaintiff’s favor for compensatory and punitive damages, together with interest, costs

herein incurred, attorneys’ fees and all relief as this Court deems just and proper.

                               Count IV – Public Nuisance

       171.   Plaintiff re-alleges each paragraph above as if fully set forth herein.

       172.   At all relevant times, Defendants were engaged in the United States

Paraquat business.




                                             36
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 37 Page
                                                         of 42 39
                                                                Page
                                                                  of 44
                                                                      ID #37




       173.   At all relevant times, Defendants intended and expected that Defendants’

Paraquat products would be sold and used in the State of Illinois.

       174.   Defendants developed, registered, manufactured, distributed, and sold

Paraquat for use in formulating Defendants’ Paraquat products, and developed,

registered, formulated, and distributed Defendants’ Paraquat products for sale and use

in the United States, including the State of Illinois.

       175.   For many years, Plaintiff was exposed to Defendants’ Paraquat products in

the State of Illinois regularly and repeatedly for hours at a time, resulting in the regular,

repeated, and prolonged exposure of Plaintiff to Paraquat.

       176.   At all relevant times, Plaintiff had a right to a healthful environment while

living and working in the State of Illinois.

       177.   Defendants owed a duty to those whom they could reasonably foresee were

likely to use Defendants’ Paraquat products or otherwise be in or near places where they

were being or recently had been used within the State of Illinois, including Plaintiff and

other persons, to provide and maintain a healthful environment in connection with the

design, manufacture, and distribution of Paraquat for use in formulating Defendants’

Paraquat products, and the design, formulation and distribution of Defendants’ Paraquat

products, that Defendants intended and expected to be used in the State of Illinois.

       178.   When Defendants designed, manufactured, and distributed Paraquat for

use in formulating Defendants’ Paraquat products, and designed, formulated, packaged,

labeled, and distributed Defendants’ Paraquat products, it was reasonably foreseeable

and in the exercise of ordinary care Defendants knew, or in the exercise of ordinary care,

                                               37
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 38 Page
                                                         of 42 40
                                                                Page
                                                                  of 44
                                                                      ID #38




should have known that:

              a.     Defendants’ Paraquat products were designed, manufactured,
                     formulated, and packaged such that it was likely to be inhaled,
                     ingested, and absorbed into the bodies of people who used it, who
                     were nearby when it was being used, or who entered fields or
                     orchards where it had been sprayed or areas near where it had been
                     sprayed; and

              b.     when inhaled, ingested, or absorbed into the body, it was likely to
                     cause latent neurological or renal damage that was both permanent
                     and cumulative, and that repeated exposures were likely to cause
                     renal or neurodegenerative disease, including Parkinson’s disease.

       179.   In doing so, Defendants created a condition that was harmful to Plaintiff’s

health as well as the health of the general public.

       180.   At all relevant times, Defendants’ Paraquat products were used in a manner

that was intended or directed by or reasonably foreseeable to Defendants.

       181.   All persons living or working near fields or orchards spayed with

Defendants’ Paraquat products were and are affected at the same time.

       182.   An ordinary person of reasonable sensibilities would be disturbed by the

condition created by Defendants’ conduct.

       183.   The interference was and is unreasonable in that it involved a significant

interference with public health, public safety, or public welfare.

       184.   Defendants knew or should have known their conduct would naturally or

probably result in injuries to Plaintiff, but continued with their conduct in reckless

disregard or conscious indifference to those consequences.

       185.   As a direct and proximate result of the nuisance created by Defendants,

Plaintiff developed renal disease, and suffered severe and personal injuries that are

                                             38
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 39 Page
                                                         of 42 41
                                                                Page
                                                                  of 44
                                                                      ID #39




permanent and lasting in nature, physical pain, and mental anguish, including

diminished enjoyment of life, and financial expenses for hospitalization and medical care.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs

herein incurred, attorneys’ fees and all relief as this Court deems just and proper.

                                      Count V
     Violation of Illinois Consumer Fraud and Deceptive Business Practices Act
                               (815 ILCS 505/1 et seq.)

       186.     Plaintiff incorporates by reference all of the above-stated paragraphs as

though fully set forth therein.

       187.     The Illinois Consumer Fraud and Deceptive Business Practices Act, 815

ILCS 505/1 et seq., provides in pertinent part:

                Unfair methods of competition and unfair or deceptive acts or
                practices, including but not limited to the use or employment of any
                deception, fraud, false pretense, false promise, misrepresentation or
                the concealment, suppression or omission of any material fact, with
                intent that others rely upon the concealment, suppression or
                omission of such material fact, or the use or employment of any
                practice described in Section 2 of the “Uniform Deceptive Trade
                Practices Act”, approved August 5, 1965, in the conduct of any trade
                or commerce are hereby declared unlawful whether any person has
                in fact been misled, deceived or damaged thereby.

       188.     Defendants used, in commerce, false or misleading descriptions of fact,

and/or false or misleading representations of fact, which likely or did cause confusion or

mistake.      Defendants misrepresented and denied the harmful side effects of their

Paraquat-based products.




                                              39
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 40 Page
                                                         of 42 42
                                                                Page
                                                                  of 44
                                                                      ID #40




       189.   Defendants’ false or misleading descriptions of fact, and/or false or

misleading representations of fact, caused or likely caused, customer confusion regarding

the safety of their Paraquat products.

       190.   Plaintiff has been and continues to be injured by Defendants’ conduct.

       191.   As a direct and proximate result of the foregoing, Plaintiff developed renal

disease, and suffered severe and personal injuries that are permanent and lasting in

nature, physical pain and mental anguish, including diminished enjoyment of life, and

financial expenses for hospitalization and medical care.

       192.   Plaintiff is entitled to recover costs and reasonable attorney’s fees pursuant

to 815 ILCS 505/10a.

              Count VI – Breach of Implied Warranty of Merchantability

       193.   Plaintiff incorporates by reference all of the above-stated paragraphs as

though fully set forth therein.

       194.   At all relevant times, Defendants were engaged in the business of selling

Paraquat products, and was a merchant with respect to those products.

       195.   At all relevant times, Defendants intended and expected that Defendants’

Paraquat products would be sold and used in the State of Illinois.

       196.   Defendants developed, manufactured, distributed, and sold Paraquat for

use in formulating Defendants’ Paraquat products, and developed, registered,

formulated, and distributed Defendants’ Paraquat products for sale in the United States,

including the State of Illinois.

       197.   Plaintiff was exposed Defendants’ Paraquat products in the State of Illinois

                                            40
   Case Case
        3:21-cv-00406
             MDL No. 3004
                      Document
                          Document
                               1 Filed
                                    45-3
                                       04/22/21
                                          Filed 04/22/21
                                                 Page 41 Page
                                                         of 42 43
                                                                Page
                                                                  of 44
                                                                      ID #41




regularly and repeatedly, for hours at a time, resulting in regular, repeated, and

prolonged exposure to Paraquat.

       198.   At the time of each sale of Defendants’ Paraquat products that resulted in

Plaintiff’s exposure to paraquat, Defendants impliedly warranted that Defendants’

Paraquat products were of merchantable quality, including that they were fit for the

ordinary purposes for which such goods were used.

       199.   Defendants breached this warranty as to each sale of Defendants’ Paraquat

products that resulted in Plaintiff’s exposure to Paraquat, in that Defendants’ Paraquat

products were not of merchantable quality because they were not fit for the ordinary

purpose for which such goods were used by Plaintiff who was either in direct privity

with Defendants through purchase of the Paraquat products or was an employee of the

purchaser to whom the warranty was directly made and, therefore, an intended third-

party beneficiary of such warranties.

       200.   As a direct and proximate result of the breaches of the implied warranty of

merchantability by Defendants, Plaintiff developed renal disease, and suffered severe

and personal injuries that are permanent and lasting in nature, physical pain and mental

anguish, including diminished enjoyment of life, and financial expenses for

hospitalization and medical care.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs

herein incurred, attorneys’ fees and all relief as this Court deems just and proper.




                                            41
  Case Case
       3:21-cv-00406
            MDL No. 3004
                     Document
                         Document
                              1 Filed
                                   45-3
                                      04/22/21
                                         Filed 04/22/21
                                                Page 42 Page
                                                        of 42 44
                                                               Page
                                                                 of 44
                                                                     ID #42




                            DEMAND FOR JURY TRIAL

  Plaintiff hereby demands trial by jury as to all issues.

Dated this 22nd day of April, 2021.     Respectfully submitted,

                                        s/ Randall Ewing
                                        ___________________________________
                                        Steve Tillery
                                        Illinois State Bar No. 2834995
                                        Jamie Boyer
                                        Illinois State Bar No. 6281611
                                        Randall Ewing
                                        Illinois State Bar No. 6294238
                                        Korein Tillery, LLC
                                        505 North 7th Street, Suite 3600
                                        St. Louis, MO 63101
                                        Main: 314.241.4844
                                        Email: stillery@koreintillery.com
                                        jboyer@koreintillery.com
                                        rewing@koreintillery.com

                                        WATTS GUERRA LLC
                                        Mikal C. Watts (Pending Pro Hac Vice)
                                        Texas State Bar No. 20981820
                                        Alicia O’Neill (Pending Pro Hac Vice)
                                        Texas State Bar No. 24040801
                                        Jennifer A. Neal (Pending Pro Hac Vice)
                                        Texas State Bar No. 24089834
                                        5726 W. Hausman Rd., Ste. 119
                                        San Antonio, TX 78249
                                        Telephone: 866.529.9100
                                        Fax: 210.448.0501
                                        Email: mcwatts@wattsguerra.com
                                        Email: aoneill@wattsguerra.com
                                        Email: jneal@wattsguerra.com

                                        ATTORNEYS FOR PLAINTIFF




                                            42
